Gray, C. J.
The railroad receipts, in which Botsford, Hibbard & Co. were named both as consignors and as consignees, having been transmitted by them, together with the drafts drawn by them on Chandler & Co. for the price of the oats, to a bank in Boston for collection, were manifestly intended to be held by the bank as security for the acceptance and payment of the drafts. They continued to be held by the bank, after the drafts had been accepted by Chandler & Co., and until, at Chandler & Co.’s request, they were paid by the plaintiff, and the receipts, with the drafts still attached, were indorsed and delivered by Chandler & Co. to the plaintiff, to secure the reimbursement to him of the amount so paid, and of his commissions for selling the goods. This indorsement and delivery to the plaintiff gave him at least a special property in the goods to the extent of such advances and commissions, as against Chandler & Co., who never had any possession of the receipts, and, having no title or right of possession as against the plaintiff, could convey none to Beckford & Dodge. Seymour v. Newton, 105 Mass. 272. National Bank of Green Bay v. Dearborn, ante, 219. Stollenwerck v. Thacher, ante, 224.
The case having been submitted to the court upon an agreed statement of facts, all objections to the form of action are waived; no point is made by the defendant of the amount for which judgment shall be rendered; and the case must be referred to an assessor to ascertain that amount, unless the parties agree.

Judgment for the plaintiff.